Citation Nr: 1117067	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  05-21 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefit sought on appeal.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in February 2009 that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of this decision, the Board finds that the Veteran's most recent claim for service connection for a depressive disorder may be considered a new claim to which the principles of new and material evidence do not attach, and that with the exception of PTSD, the claim encompasses any acquired psychiatric disorder, to include a depressive disorder.  The claim on appeal has therefore been recharacterized to conform to Clemons.  

The Board would like to reiterate that the issue on appeal does not include entitlement to service connection for PTSD and, to that extent, can be distinguished from the situation in Clemons.  Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disability other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  In the case at hand, however, VA denied entitlement to service connection for PTSD in the April 2003 rating decision and, while the Veteran filed a notice of disagreement with this denial in June 2003 and was issued a statement of the case addressing this issue in January 2004, the record does not reflect that he thereafter filed a timely substantive appeal.  Thus, unlike Clemons, this is not a case in which VA has ignored the issue of entitlement to service connection for PTSD.  Rather, it has been specifically denied by the RO, and the Veteran did not subsequently appeal.  The Board therefore finds that it does not have jurisdiction over the issue of entitlement to service connection for PTSD.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At the outset, the Board notes that the record indicates that the Veteran has received benefits from the Social Security Administration (SSA).  In the April 2006 VA examination report, the examiner noted that the Veteran receives Social Security Disability Insurance secondary to physical disability.  To date, however, a copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain the SSA records.  See 38 C.F.R. § 3.159(c)(2) (2009); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Moreover, the evidence of record indicates that the Veteran currently has a psychiatric disorder.  Specifically, April 2006 VA examination revealed diagnoses that included a major depressive disorder and dysthymic disorder, and the Veteran has received VA psychiatric treatment for several years.  In addition, there is evidence of relevant symptoms during active service, and while the examiner stated that there was no evidence in the claims file that the Veteran's experiences in the military caused or precipitated his mental illness, it has been held that a medical opinion based solely on the absence of documentation in the record is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the Board finds that pursuant to the duty to assist, the Veteran must be afforded a new VA psychiatric examination before another examiner to determine whether the Veteran's currently diagnosed psychiatric disorder other than PTSD is related to the Veteran's military service.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran receives regular VA treatment, and records of his VA care, dated since January 2010, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of any recent VA treatment records regarding the Veteran's psychiatric treatment from the Jackson VA Healthcare System, dated since January 2010.  Any response received should be memorialized in the Veteran's claims file.

2.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  If these records are not available, a negative reply must be provided.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination before an examiner other than the one that examined the Veteran in April 2006 to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, other than PTSD.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, and if so, must provide an opinion as to the diagnosis, date of onset, and etiology of any such disorder that is found to be present.

In doing so, the examiner should reconcile his opinion with the medical evidence of record concerning this matter.  Specifically, the examiner should acknowledge and discuss the fact that the Veteran was diagnosed with a major depressive disorder and dysthymic disorder by a VA physician in April 2006, and that the Veteran has received regular VA psychiatric treatment for several years.  

If the examiner determines that the Veteran has a current psychiatric disorder other than PTSD, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such current psychiatric disorder had its onset during active service or is related to any in-service disease or injury.  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the evidence of record that the Veteran was treated on multiple occasions for psychiatric/mental disorders while in active service, and the Veteran's report of a continuity of symptomatology since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, supra.

5.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

